                                                                       FILED
                                                               in the Middle District of
                                                                    North Carolina
                                                                   May 21,18,
                                                                 September   2020
                                                                               2020
                                                                      11:44 am
                                                                      2:29 pm
                                                               Clerk, US District Court
                                                                  By: __________
                                                                          KMkg




Case 1:20-cr-00208-UA Document 14 Filed 09/18/20 Page 1 of 1
